Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a dilating cannula including a radially expandable flange having first and second spaced apart sectors, an expandable shaft having first and second arms each respectively including first and second pairs of branches joined at first and second bases, in combination with the other claimed elements.
Regarding claim 8, the prior art of record does not disclose or suggest a cannula assembly including an obturator including a needle tip and an obturator shaft, a dilating cannula including an expandable flange having first and second spaced apart sectors, an expandable shaft having first and second arms each respectively including first and second pairs of branches joined at first and second bases, in combination with the other claimed elements.
Regarding claim 16, the prior art of record does not disclose or suggest a method including forming an opening with a surgical cannula assembly that includes a needle tip and an obturator shaft, receiving the obturator shaft within a dilating cannula including an expandable flange having first and second spaced apart sectors, an expandable shaft having first and second arms each respectively including first and second pairs of branches joined at first and second bases, removing the obturator, inserting a surgical tool, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771